Citation Nr: 0104086	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed disability manifested by chronic fatigue.

2.  Entitlement to service connection for a chronic 
disability manifested by hair loss and nerve pain on the 
inside of both arms below the elbow and in both buttocks 
claimed as due to an undiagnosed illness resulting from 
Persian Gulf War service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran had periodic active duty for training in the 
United States Army Reserves, and had active duty service, 
including in the Southwest Asia Theater of Operations, from 
December 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision in August 1998, in which the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied entitlement to service connection for a 
chronic disability manifested by fatigue, hair loss and nerve 
pain on the inside of both arms below the elbow and in both 
buttocks due to an undiagnosed illness claimed as secondary 
to Persian Gulf War service.  The veteran subsequently 
perfected an appeal of that decision.  In September 2000, a 
Travel Board hearing was held in Chicago, Illinois before the 
undersigned.  

Upon review of the record, the Board finds that the veteran's 
claim concerning her fatigue disorder is separate from her 
other claims, and should be addressed separately.  
Accordingly, the Board has determined that the issues on 
appeal are more appropriately characterized as listed on the 
preceding page.

The Board notes that the veteran also perfected an appeal of 
the RO's denial of service connection for bilateral hearing 
loss.  However, she withdrew her appeal of this claim at the 
September 2000 hearing.  See 38 C.F.R. § 20.204 (2000).  
Accordingly, this issue is no longer before the Board for 
appellate consideration.  

The veteran's claim of entitlement to service connection for 
a chronic disability manifested by hair loss and nerve pain 
on the inside of both arms below the elbow and in both 
buttocks due to an undiagnosed illness claimed as secondary 
to Persian Gulf War service, will be addressed in the remand 
which follows this decision.
FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim of service connection for a disorder 
manifested by chronic fatigue has been developed.

2.  There is competent evidence of record that the veteran's 
disability manifested by chronic fatigue is related to her 
active service. 


CONCLUSION OF LAW

A variously diagnosed disability manifested by chronic 
fatigue was incurred in service.  38 U.S.C.A. §§ 101(16), 
1110 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000(VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case, the duty to assist has been satisfied 
with respect to the issue being addressed.  All treatment 
records identified by the veteran have either been obtained 
by the RO or submitted by the veteran himself.  She has also 
been provided with recent VA medical examinations addressing 
her disability.  Accordingly, a remand for compliance with 
the new duty to assist requirements is not necessary, and the 
veteran is not prejudiced by the Board's decision not to do 
so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Turning to the merits of the veteran's claim of entitlement 
to service connection for a variously diagnosed disability 
manifested by chronic fatigue, the Board notes that 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  See 
38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Active military service includes active 
duty, any period of active duty training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. §§ 101(24), 106 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (2000).

At hearings before a member of the Board in September 2000 
and before the RO in June 1999, the veteran testified that 
she experienced chronic fatigue which had its onset during 
her service in Saudi Arabia during the Persian Gulf War.  She 
testified that during this time period she tired easily, but 
that she did not go to sick call because she was the second 
in command of the unit and had to set an example.  After 
discharge, she did not seek medical treatment until 1994 
because she was told by other service persons that if you 
reported symptoms and sought treatment there would be 
negative consequences.  In 1994 she finally sought treatment 
because the Commander of her reserve unit sent a memorandum 
out stating that there would be no repercussions for seeking 
treatment for symptoms related to service in the Persian Gulf 
War.  In statements and testimony of record she has also 
consistently asserted that her fatigue has continued without 
resolving since her time in Saudi Arabia despite occasional 
periods of improvement.  To corroborate this assertion, the 
veteran's daughter submitted a September 1997 statement 
noting that she picked her mother up upon her return from the 
Persian Gulf War and noticed that her mother tired easily and 
did not have the same energy level as she had prior to going 
overseas.
With regard to the medical evidence, as reported by the 
veteran, her service medical records contain no reference to 
treatment or complaints of fatigue.  However, private 
treatment records from Rock Anchor Health Maintenance 
Organization show that in May 1994 she was seen with 
complaints of fatigue for approximately three years.  In 
April 1996 she was again noted to have chronic fatigue, and 
in August 1997, her extreme fatigue was again noted with a 
diagnosis of chronic fatigue syndrome (CFS).  In January 
2000, a statement by a physician at Rock Anchor was submitted 
asserting that based on examination by an infectious disease 
specialist it was not longer believed that the veteran had 
CFS, and that no definite diagnosis was possible since 
objective laboratory tests were not available.  The statement 
also avers that the veteran is being treated with Doxycycline 
as prescribed by a government study protocol for treatment of 
"gulf war syndrome."  

Also of record are August 1996 and January 1997 treatment 
records from the veteran's private physician Dr. W. who also 
notes the veteran's chronic fatigue with no specific 
neurologic symptoms.  After examining the veteran, Dr. W. 
noted the veteran's first problem to be CFS, but also pointed 
out that there was no evidence of Epstein-Barr virus or other 
virus related abnormalities, and that emerging literature 
concerning veterans of the Persian Gulf War noted fatigue as 
a common symptom reported upon their return.

VA treatment records show that in a June 1994 VA Form the 
veteran reported that she was tired.  The examiner completing 
the form indicated chronic fatigue in the diagnosis section, 
but also reported that no disease was found in a separate 
section of the form.  In February 1996 the veteran was again 
treated for chronic fatigue.  This treatment notation 
indicates that she does not have a sleeping disorder, and 
reports a questionable diagnosis of CFS.  In June 1997 the 
veteran underwent several VA examinations in connection with 
her claim of entitlement to service connection, a peripheral 
nerve examination, a hematologic examination, two neurologic 
examinations, a joints examination and a muscle examination.  
The peripheral nerve, hematologic and one of the neurologic 
examinations were conducted by the same examiner, and all 
contain diagnoses of CFS, noting her complaints of fatigue 
and that lab results found no anemia.  The second 
neurological examination does not specifically address her 
fatigue other than to note it on the examination report.  

Initially, the Board notes that it is charged with the duty 
to assess the credibility and weight given to evidence.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In this capacity, the Board finds the 
veteran to be very credible in reporting both her in-service 
experiences and her symptoms over the years.  The veteran's 
statements concerning the history and symptomatology of her 
fatigue problem to both private and VA examiners during the 
course of treatment and evaluations are extremely consistent.  
Indeed, the Board observes that at virtually every 
opportunity during this extended period, the veteran reported 
her fatigue symptomatology and related its onset to her 
period of service in the Persian Gulf War.  Moreover, the 
Board finds that fatigue is the type of symptom which can 
competently be identified by a layperson and, consequently, 
her credible statements regarding the onset of her fatigue 
symptoms in service and the continuity of these symptoms 
since discharge establish the onset of her fatigue symptoms 
and their chronicity.  

Turning to the medical evidence of record, the Board finds 
that the veteran currently has a disability manifested by 
fatigue, variously diagnosed as CFS and chronic fatigue.  
Additionally, the private medical records indicate that the 
veteran's symptoms of fatigue are related to her various 
diagnoses of a disability manifested by fatigue.  Given the 
Board's conclusion concerning the veteran's credibility and 
competence to establish the onset of her fatigue symptoms in 
service and the continuity of these symptoms since discharge, 
the veteran has met the criteria for establishing a claim of 
entitlement to service connection for a variously diagnosed 
disability manifested by fatigue.  Specifically, medical 
evidence documents she has such disability, and relates her 
fatigue symptoms to this disability; and the veteran has 
established the onset of these symptoms in service, as well 
as continuity of the symptoms since service.  Accordingly, 
the Board determines that service connection for a variously 
diagnosed disability manifested by fatigue is warranted.

ORDER

Service connection for a variously diagnosed disability 
manifested by chronic fatigue is granted.


REMAND

As noted previously, while the veteran's claim was pending, 
38 U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger VA's duty to 
assist.  VCAA, Pub. L. No. 106-475 (VCAA), § 4, 114 Stat. 
2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of her 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statue also amplified the duty to assist 
itself and more specifically defined it.  Id. 

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
hair loss and nerve pain on the inside of both arms below the 
elbow and in both buttocks claimed as due to an undiagnosed 
illness resulting from Persian Gulf War service.  

The veteran has testified that while serving in the Southwest 
Asia Theater of Operations she began to lose her hair and had 
the onset of pain in both arms from the elbows to the fingers 
and in her buttocks.  The veteran's daughter has asserted 
that upon seeing her mother after her return from the Persian 
Gulf War she noticed that her mother's hair was thinning, and 
in August 1996 and January 1997 treatment notations Dr. W., a 
private physician, notes that the veteran reported hair loss 
since February 1991 and states that the veteran has thinning 
hair.  This treatment record does not postulate on why the 
veteran's hair is thinning.

With regard to the veteran's symptoms of pain along the 
inside of both arms from the elbow to the fingers and in her 
buttocks, medical evidence indicates that no sensory or motor 
defect was observed on examination and that deep tendon 
reflexes were normal.  X-rays at the time of a June 1997 
joints examination showed normal hips and elbows.  The 
examiner noted a history of pain in both hips and elbows with 
no pain at the time of examination, no swelling and no 
deformity.  A July 1997 VA examination noted "no clear 
etiology for the discomfort in her legs" and requested an 
electromyograph (EMG) to rule out radiculopathy.  On October 
1997 VA EMG, there was no electrophysiological evidence of 
nerve or root dysfunction.  (The veteran has asserted that 
the physician performing the test originally noted some 
problems with the right arm which he was told by another 
doctor to reinterpret as normal readings.  A June 1998 EMG of 
her right arm performed by a private physician showed mild 
evidence for carpal tunnel syndrome on the right with both 
muscle and nerve abnormalities.  None of the medical evidence 
discussed what if any impact pain had on the veteran's 
ability to function or on her range of motion.  And no 
medical evidence relates her complaints of pain to service.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to her appeal, 
the case is REMANDED to the RO for the following:

1.  The veteran should be afforded VA 
examination(s) for her chronic disability 
manifested by hair loss, pain in both 
arms from elbow to fingers and pain in 
the buttocks due to an undiagnosed 
illness, claimed as secondary to Persian 
Gulf War service.  The veteran should be 
advised of the consequences of failing to 
report for the scheduled examination(s).  
It is very important that the examiner(s) 
be afforded an opportunity to review the 
veteran's claims file prior to the 
examination.  The examiner(s) should be 
requested to do the following:

(a).  Address each of the veteran's 
identified signs or symptoms 
individually, providing an opinion as to 
whether or not there are any clinical, 
objective indications of these symptoms.  
If such objective evidence is present, 
the examiner should provide a description 
of the evidence or indications.  

(b).  For each symptom alleged by the 
veteran, (hair loss, pain in the arms and 
buttocks), the examiner should provide an 
opinion as to whether the symptom is 
attributable to a "known" clinical 
diagnosis, in light of the medical 
history and examination findings.  If so, 
the examiner should identify the 
diagnosed disorder, explain the basis for 
the diagnosis, and render an opinion as 
to the etiology of the disorder.  

(c).  With regard to the veteran's 
complaints of pain in the arms and 
buttocks/hips, her elbows, wrists, and 
hips should be examined to determine 
whether there is any limitation of motion 
or function.  All necessary tests and 
studies should be performed and the 
findings then reported in detail.  If 
specialist examinations are appropriate 
to rule out known diagnoses, such 
examination(s), i.e. orthopedic, 
neurology, skin, should be scheduled.  
VBA Circular 20-92-29 (July 2, 1997).  
The claims folder, a copy of 38 C.F.R. 
§ 3.317, and a copy of this REMAND shall 
be made available to the examiner(s) 
prior to the examination.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  The RO should 
review the remaining claims.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.
 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 


